Exhibit 10.1

SEPARATION AGREEMENT

SEPARATION AGREEMENT (the “Agreement”) dated October 14, 2014 by and among
Visant Holding Corp., a Delaware corporation (the “Company”), Visant
Corporation, a Delaware corporation (“Visant” or the “Employer”) and Marie D.
Hlavaty (“Executive”).

The Company, Employer and Executive agree to the following terms and conditions
in connection with their mutual agreement related to the cessation of
Executive’s employment with Employer.

In consideration of the promises and mutual covenants and mutually beneficial
period of transition provided for herein and for other good and valuable
consideration, the parties agree as follows:

1. Effective Date. Executive shall cease to be an employee of Employer effective
as of 11:59 p.m. on December 21, 2014 (the “Date of Separation”).

2. Separation Benefits.

a. In connection with the separation of Executive, Executive shall be entitled
to receive and the Employer shall pay Executive the following amounts on the
following terms and conditions:

(i) (A) all earned and unpaid and/or vested, nonforfeitable amounts owing or
accrued at the Date of Separation (including any earned but unpaid base salary,
vacation, and any annual cash bonus that is earned by Executive but unpaid as of
the Date of Separation for any fiscal year completed on or prior to the Date of
Separation) under any compensation and benefit plans, programs, and arrangements
of the Company and its Affiliates in which Executive participated, with all such
amounts payable in accordance with the terms and conditions of such compensation
and benefit plans, programs, and arrangements (and agreements and documents
thereunder) pursuant to which such compensation and benefits were granted or
accrued (and for the avoidance of doubt, this clause (i) shall not override any
provisions for payment in any nonqualified deferred compensation arrangement in
which Executive participated, including, without limitation, that certain
Amended and Restated Executive Supplemental Retirement Agreement dated as of
December 31, 2012, which benefits are vested); and (B) reimbursement for any
unreimbursed business expenses properly incurred by Executive in accordance with
the Employer’s policy prior to the Date of Separation, with all such amounts
payable in accordance with the terms of applicable policy and in any event
within thirty (30) days of the Date of Separation;

(ii) an extraordinary cash payment approved by the Compensation Committee of the
Board in the amount of $400,000 (gross), payable in a lump sum within five
(5) days of the Date of Separation;

(iii) subject to (A) Executive’s execution, delivery and non-revocation of the
general release and waiver of claims against the Company and its Affiliates in a
form attached hereto as Exhibit A, so long as such release becoming

 

1



--------------------------------------------------------------------------------

irrevocable before the 60th day following the Date of Separation (the
“Release”), and Executive’s compliance with the terms thereof; and (B) continued
compliance by Executive with the restrictive covenants to which Executive is
otherwise bound, Executive shall be entitled to receive from the Employer, and
Employer shall pay to Executive:

(1) a cash separation payment equal to (x) the sum of: (I) Executive’s annual
rate of base salary, as in effect immediately prior to the Date of Separation
and (II) an amount equal to Executive’s annual cash bonus that would otherwise
be due in respect of the Employer’s fiscal year in which the Date of Separation
occurs pursuant to the annual cash bonus plan in which the Executive
participated prior to the Date of Separation (the “Bonus Plan”), calculated
assuming such annual cash bonus would be paid at the rate at which Executive
would be entitled if the target threshold under the applicable annual cash bonus
plan were to be achieved in respect of such year, (y) with the sum of (I) and
(II) divided by twelve (12) to arrive at a monthly amount (the “Monthly
Separation Payment”), and (z) with the amount of the Monthly Separation Payment
multiplied by fifteen (15) (the fifteen (15) Monthly Separation Payments,
together adding to the aggregate payment, the “Separation Payment”); with the
Monthly Separation Payments payable pursuant to normal payroll practices of the
Company from the Date of Separation through the fifteenth (15th) month
anniversary of the Date of Separation (such fifteen (15)-month period, the
“Separation Period”); provided, that no such installments shall commence being
paid until the first payroll date of the Company on or next following the first
day on which the Release becomes irrevocable; provided, however, that any
installment(s) of the Separation Payment that could otherwise have been paid
pursuant to the foregoing if the Release had been irrevocable on the Date of
Separation shall be paid with the first installment paid to Executive as
provided in this clause (1); provided, further, however, that consistent with
Section 5, if such payment commencement date could potentially occur in either
of two (2) calendar years (depending on when the Release becomes irrevocable
within the sixty (60)-day period referenced above), the Separation Payment shall
commence as of the first payroll date of the Company occurring in the second
calendar year after the date the Release becomes irrevocable; provided, however,
that such payment shall be in lieu of any other severance or separation benefits
to which Executive might otherwise be entitled, except for vested retirement
benefits or as may be required by applicable law;

(2) an amount equal to the portion of the monthly insurance premium payments
with respect to group health, dental and vision insurance benefits (“group
health benefits”) in which Executive (and his/her dependents) were enrolled
immediately prior to the Date of Separation, payable to Executive or credited to
the payment of premiums for Employer group health benefits in equal monthly
installments at the same time as the payments under clause (1) above are made,
and continuing until the earlier to occur of (x) fifteen (15) months from the
first day of the calendar month following the calendar month in which the Date
of Separation occurs, and (y) the date on which Executive commences to be
eligible for health insurance coverage from any subsequent employer or other
source (the “Benefits Continuation Period”), for which Executive and his/her
dependents is responsible to pay to receive such group health insurance coverage
under Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), in excess of the amount that Executive is responsible to pay at

 

2



--------------------------------------------------------------------------------

the active employee rate for the group health benefits in which she/he and
his/her dependents participated as of the Date of Separation and elect(s) to
continue under COBRA during the Benefits Continuation Period (such that
Executive will only be responsible to pay the active employee rate for benefits
continued under COBRA during the Benefits Continuation Period); and

(3) if not already exercised and/or otherwise disposed of at the Date of
Separation:

(A) Executive shall be entitled to exercise his/her vested options to purchase
Visant Holding Corp. Class A common stock (the “Common Stock”) granted to
Executive under the 2005 form of stock option agreement(s) issued by the Company
pursuant to the Third Amended and Restated 2004 Stock Option Plan for Key
Employees of Visant Holding Corp. and Subsidiaries (or the predecessor thereof)
through a net settlement exercise (i.e., pursuant to which Executive’s payment
of the exercise price and minimum withholding taxes due in connection with the
exercise will be paid by shares of Common Stock underlying such options that
otherwise would be issued as a result of the exercise, based on the fair market
value of such shares at the time (as determined under such stock option
agreement(s) and the Third Amended and Restated 2004 Stock Option Plan for Key
Employees of Visant Holding Corp. and Subsidiaries (the “Fair Market Value”) and
the most recently available third party valuation of the Common Stock obtained
by Visant)) effective as of the Date of Separation. The resulting net number of
shares of the Common Stock will be subject to a holding period by the Executive
for six (6) months and two (2) days from issuance to the Executive (the day
following the end of the hold period, the “date of repurchase”), at which date
Executive shall tender to Visant, and Visant shall repurchase, the shares at the
Fair Market Value of the shares as of the date of repurchase based on the most
recently available third party valuation of the Common Stock obtained by Visant.

(B) In addition, any shares of Common Stock owned by Executive at the Date of
Separation (other than those pursuant to clause (3)(A) directly above) will be
valued as of the Date of Separation equal to the Fair Market Value based on the
most recently available third party valuation of the Common Stock obtained by
Visant, and tendered by Executive to Visant, which will repurchase from
Executive all such shares of Common Stock owned by Executive at the Date of
Separation and remit to Executive, in cash, the proceeds thereof payable as a
lump sum equal to the product of (i) the number of shares of Common Stock owned
by Executive and repurchased by Visant, multiplied by (ii) such Fair Market
Value of a share of the Common Stock, within ten (10) days from the Release
becoming irrevocable; and

(iv) Following the Date of Separation, except as set forth in this Section 2 or
any amount earned under Section 7 and in respect of any vested retirement
benefits, Executive shall have no further rights to any other compensation or
benefits under this Agreement or any other benefit plan, severance or separation
plan or arrangement maintained by the Company or any of its Affiliates.

 

3



--------------------------------------------------------------------------------

3. Definitions. For purposes of this Agreement:

a. “Affiliate” shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.

b. “Board” shall mean the Board of Directors of the Company.

c. “Code” shall mean the Internal Revenue Code of 1986, as amended.

d. “Person” shall mean “person,” as such term is used for purposes of Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended.

4. Arbitration. Any dispute arising out of or asserting breach of this Agreement
shall be exclusively resolved by binding statutory arbitration in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association. Such arbitration process shall take place in New York, New York. A
court of competent jurisdiction may enter judgment upon the arbitrator’s award.
Each party shall pay the costs and expenses of arbitration (including fees and
disbursements of counsel) incurred by such party in connection with any dispute
arising out of or asserting breach of this Agreement.

5. Section 409A. Notwithstanding anything herein to the contrary, (a) if at the
time of Executive’s termination of employment with the Company Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code)
and (b) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. For purposes of Section 409A, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of the Section 409A, and references herein to Executive’s
“termination of employment” shall refer to Executive’s separation from service
with the Company within the meaning of Section 409A of the Code. To the extent
any reimbursements or in-kind benefits due under this Agreement constitute
“deferred compensation” under Section 409A, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A3(i)(1)(iv). Additionally, to the extent that Executive’s receipt
of any in-kind benefits from the Company or its Affiliates must be delayed
pursuant to this Section 5 due to Executive’s status as a “specified employee,”
Executive may elect to instead purchase and receive such benefits during the
period in which the provision of benefits would otherwise be delayed by paying
the Company (or its Affiliates) for the fair market value of such benefits (as
determined by the Company in good faith) during such period. Any amounts paid by
Executive pursuant to the preceding sentence shall be reimbursed to Executive
(with interest thereon) as described above on the date that is six (6) months
following Executive’s separation from service. The Company shall consult with
Executive in good faith

 

4



--------------------------------------------------------------------------------

regarding the implementation of the provisions of this Section 5; provided that
neither the Company nor any of its employees or representatives shall have any
liability to Executive with respect to thereto.

6. Resignation as Officer/Director. Upon termination of Executive’s employment
hereunder, Executive agrees to resign, as of the Date of Separation and to the
extent applicable, as an officer of the Company or any subsidiary thereof, any
committee assignment, and from the Board (and any committees thereof) of any the
Company or any subsidiary thereof.

7. Cooperation; Consultation. (a) Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder, but only to the extent the Company requests such
cooperation with reasonable advance notice to Executive and in respect of such
periods of time as shall not unreasonably interfere with Executive’s ability to
perform his duties with any subsequent employer. Without duplication of costs
and expenses covered by Section 8 hereof, the Company agrees to reimburse
Executive for all of Executive’s reasonable out of pocket expenses associated
with such cooperation, including travel expenses. (b) Executive agrees to
provide management and legal consultation services and advice as requested by
Visant related to the business and operations of Visant and its subsidiaries at
such times as agreed from time to time as an independent contractor for the
period January 5, 2015 through April 1, 2015, at the rate of $3,000.00 per full
eight (8) hour day worked or $425.00 per hour (or increment thereof) for partial
days or time in excess of eight (8) hours per day. Consultant shall submit
invoices on a monthly basis which shall be paid by Visant within thirty
(30) days from receipt.

8. Indemnity. The Company agrees to indemnify and defend the Executive
(including, without limitation the provision of counsel reasonably satisfactory
to Executive at the Company’s cost and expense and the advancement of out of
pocket expenses) to the maximum extent and subject to the applicable terms,
conditions, limitations and exclusions, as permitted by applicable law and by
the applicable Certificate of Incorporation and by-laws (or the applicable
equivalent governing documents) and directors’ and officers’ insurance, with
respect to any and all claims which arise from or relate to Executive’s duties
as an officer, member of a board of directors of the Company or any subsidiary
(or equivalent governing entity) and employee of the Company, and duties
performed in connection with the offices of the Company and its subsidiaries
held by Executive, or as a fiduciary of any employee benefit plan or a similar
capacity for which Executive performs services at the Company’s request.

9. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York for agreements fully performed within the
State.

b. Entire Agreement; Amendments; Headings. This Agreement (including the
executed form of general release and waiver of claims attached as Exhibit A)
contains the entire understanding of the parties with respect to the subject
matter contained herein, and during the Term supersedes all prior agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein, including, without limitation, that certain Change
of Control Severance Agreement dated May 10, 2007, which shall

 

5



--------------------------------------------------------------------------------

have no further force or effect as of the date of this Agreement; provided that
this Agreement shall not limit or supersede any vested retirement benefits or
the right or obligations of the parties under the stock option agreement(s) and
management stockholder’s agreement(s) signed by Executive and the Company. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto. Headings to sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation hereof.

c. No Waiver; Severability. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby and shall remain in full force and effect.

d. Successor; Binding Agreement. This Agreement shall inure to and be binding
upon any successor or assign of the Company or the Employer (and such successor
or assign shall hereafter be deemed the “Company” or “Employer” as the case may
be). The Company and the Employer shall assign this Agreement and its respective
obligations hereunder to any successor or assign thereof, whether by merger,
consolidation, sale of substantially all of the Company’s assets or capital
stock or otherwise, and the Company and the Employer shall require any successor
or assign to expressly assume and agree to perform the respective obligations of
the Company and the Employer hereunder in the same manner and to the same extent
that the Company and the Employer would be required to perform it if no such
transfer or assignment had taken place. Any assignment or transfer of this
Agreement not in compliance with the foregoing shall be void and of no force and
effect. This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would still be payable to Executive
hereunder had Executive continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or, if there is no such designee,
to Executive’s estate.

e. Spendthrift Provision. Subject to the terms of Section 9(d) hereof, no right
or interest of Executive under this Agreement may be assigned, transferred or
alienated, in whole or in part, either directly or by operation of law, and no
such right or interest shall be liable for or subject to any debt, obligation or
liability of Executive.

f. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

6



--------------------------------------------------------------------------------

If to the Company or the Employer:

Visant Holding Corp.

357 Main Street

Armonk, New York 10504

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company and its subsidiaries.

g. Withholding Taxes. The Employer may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

h. No Setoff; No Mitigation. The Company’s obligation to pay Executive the
amounts provided herein and to make the arrangements provided hereunder shall
not be subject to set-off, counterclaim or recoupment. Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
Executive as the result of employment or consultation by the Company or any of
its subsidiaries or by another employer, by retirement benefits, by offset
against any amount claimed to be owed by Executive to the Company or any of its
Affiliates or otherwise.

i. Survival. Any provision hereunder that requires performance beyond the
termination of this Agreement, and the Company’s, the Employer’s and Executive’s
obligations thereunder, shall survive any termination of this Agreement.

j. Employment At Will. Notwithstanding anything to the contrary contained
herein, Executive’s employment with the Employer or any of its Affiliates is not
for any specified term and may be terminated by Executive or the Employer or any
of its Affiliates at any time, for any reason, without liability except as
provided herein or as required by law.

k. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures on next page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

VISANT HOLDING CORP.

By:

 

/s/ Marc L. Reisch

Title:

  President, Chief Executive Officer VISANT CORPORATION

By:

 

/s/ Marc L. Reisch

Title:

  President, Chief Executive Officer

/s/ Marie D. Hlavaty

Marie D. Hlavaty

[signature page Separation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of General Release and Waiver of Claims

1. In consideration for the payments provided for under that certain Separation
Agreement dated as of             , 2014 (the “Agreement”), and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby enter into this General Release and Waiver of Claims (the
“Release”) and agree on behalf of myself, my spouse, agents, assignees,
attorneys, successors, assigns, heirs and executors, to fully and completely and
with prejudice release Visant Holding Corp. (“Visant” or the “Company”), its
stockholders in their capacity as owners of Visant or any of its subsidiary
entities, parent companies, subsidiaries and affiliates and any of such
entities’ respective predecessors, successors and assigns, and past and present
respective officers, directors, employees, agents, employee benefit plans,
insurers, fiduciaries and administrators, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Company
Releasees”), from any and all manner of claims whatsoever which I ever had or
may in the future have or hold against the Company Releasees or which have
arisen from any occurrence, transaction, omission or communication which
transpired or occurred at any time before or on the date I sign this Agreement,
in law or in equity, whether known or unknown, liquidated or unliquidated,
asserted or unasserted, including, but not limited to claims or causes action,
arising out of my employment with any of the Company Releasees and/or the
cessation of my employment with any of the Company Releasees. The released
claims or causes of action include, but are not limited to, claims and/or causes
of action for employment discrimination under Title VII of the Civil Rights Act
of 1964, as amended, or 42 U.S.C. Sec 2000e and 42 U.S.C. Sec 1981 through 1988
and relevant state and/or municipal statutes; claims or causes of action under
the Civil Rights Act of 1991 and relevant state and/or municipal statutes;
claims and causes of action under The Immigration Reform and Control Act; claims
and/or causes of action for discrimination on the basis of the Americans with
Disabilities Act and relevant state and/or municipal statutes; claims or causes
of action under the Employee Retirement Income Security Act of 1974, as amended;
claims and/or causes of action under the Equal Pay Act of 1963, as amended and
relevant state and/or municipal statutes; claims and /or causes of action under
The Occupational Safety and Health Act; claims and/or causes of action under The
New York Human Rights Law; The New York Executive Law; The New York Civil Rights
Law; The New York Equal Pay Law; The New York Whistleblower Law; The New York
Legal Activities Law; The New York Rights of Persons with Disabilities Law; The
New York Wage and Hour Laws; The New York Occupational Safety and Health Laws;
The New York Labor Law; The Westchester County Human Rights Law; The
Non-discrimination and/or Anti-retaliation Provisions of the New York Workers’
Compensation Law; claims and/or causes of action under The Sarbanes-Oxley Act of
2002 as permitted under law; claims and/or causes of action for wrongful
discharge; claims and/or causes of action for breach of any alleged contract,
tort law or public policy arising from your employment with any of the Company
Releasees or separation therefrom; claims and/or causes of action for vacation,
sick or personal leave pay, short term or long term disability benefits, or
payment pursuant to any practice, policy, plan, program, handbook or manual; and
claims and/or causes of action for costs, fees or other expenses including
attorneys’ fees incurred in connection with any claim or cause of action covered
under this Release or any of the foregoing. In addition, I affirm that I have
not filed or caused to be filed, or presently are a party to a claim or cause of
action against the Company Releasees. I also



--------------------------------------------------------------------------------

acknowledge that I have been paid and received all of the wages, bonuses,
commissions, benefits, vacation pay and other compensation to which I have been
entitled from the Company Releasees. I further affirm that I have no known
workplace injuries or occupational diseases, and have been granted any leave
(paid or unpaid) to which I was entitled under the Family and Medical Leave Act
or any related state or local leave or disability accommodation laws. I also
acknowledge that I have not been retaliated against for reporting any
allegations of corporate fraud or wrongdoing by the Company Releasees, or for
exercising any rights protected by law, including any rights protected by the
Fair Labor Standards Act, the Family and Medical Leave Act (and related state or
local leave or disability laws) or the New York workers’ compensation laws.

2. Nothing herein shall include a release of any vested benefits which I hold
under any retirement or welfare benefit plan nor any rights to receive the
payments and benefits promised me under the Agreement, subject to and on the
terms thereof, unless and until such payments and benefits are provided to the
full extent set forth in the respective agreements subject to the terms and
conditions thereof.

3. Notwithstanding the waivers and releases herein, I do not waive or release
rights or claims that may arise from events that occur after the date this
waiver is executed, other than events expressly contemplated by this Release. In
addition, this Release does not waive any rights or claims I may have that, by
law, cannot be waived. It does not waive any rights or claims I may have related
to benefits to which you may be entitled by law for state workers’ compensation
benefits based on an illness or injury arising out of my employment with the
Company which was not known at the time of your execution of this Release.

4. I affirm that all of the decisions of the Company Releasees regarding my pay
and benefits through the date of my execution of this Release were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law. If any claim is not subject
to release, to the extent permitted by law, I waive any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a claim in which Arcade or any of the Company Releasees is a
party.

5. I acknowledge and agree that the waivers and releases given herein are in
exchange for fair and adequate consideration. Both I and the Company Releasees
acknowledge that this Release does not limit my right or the Company Releasees’
right, where applicable, to file or participate in an investigation or
proceeding of any federal, state or local governmental agency, provided that to
the extent permitted by law, I agree that if such an administrative claim is
made, I shall not be entitled to recover any individual monetary relief or other
individual remedies.

6. Notwithstanding the release and waivers hereunder, I do not release or waive
(a) any right or claim that may arise from events that occur after the date I
sign this Agreement, other than events expressly contemplated by this Release,
or (b) any right or claim to indemnification for actions taken as an officer or
director of any Company Releasee (including for the advancement of legal fees),
subject to the terms and conditions and exclusions thereof, permitted by
applicable law, the Company’s (or any subsidiary’s) Certificate of Incorporation



--------------------------------------------------------------------------------

and by-laws (or the applicable equivalent governing documents), any Company (or
subsidiary) employee benefit plan, and applicable directors’ and officers’
insurance, for any and all claims which arise from or relate to my duties for or
with regard to the Company Releasees (including as a fiduciary of any employee
benefit plan of the Company Releasees) prior to the Date of Separation.

7. I expressly understand and agree that the obligations of the Company and its
subsidiaries as set forth in the Agreement are in lieu of any and all other
amounts which I might be, are now, or may become, entitled to receive from any
Company Releasee upon any claim released herein and, without limiting the
generality of the foregoing, I expressly waive any right or claim that I may
have or assert with respect to any employment, benefit or compensatory
arrangement with the Company or any of the Company Releasees, and any damages
and/or attorney’s fees and costs.

8. I acknowledge that nothing in this Release or the payment of severance or
separation pay is an admission by any of the Company Releasees of any act,
practice or policy of discrimination or breach or that it has acted wrongfully
or unlawfully, and the parties agree that it will not be interpreted as such.

9. To ensure that the provisions of this Release are fully enforceable in
accordance with its terms, I agree to waive any and all rights (to the extent
applicable) as it exists from time to time or a successor provision thereto,
which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

In addition, to ensure that the provisions of this Release are fully enforceable
in accordance with its terms, I agree to waive any protection that may exist
under any comparable or similar statute and under any principle of common law of
the United States or any and all states, or any foreign jurisdiction.

10. I acknowledge and have been advised that the above release of claims is
subject to the terms of Older Workers’ Benefit Protection Act (“OWBPA”). OWBPA
provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. I have been advised of this law, and agree that I am signing this
Agreement voluntarily and with full knowledge of the consequences. I understand
that the Company is giving me at least 21 calendar days after the date I
received a copy of this Release to decide whether I want to sign it. I have been
advised to consult with an attorney if I wish about this Release. I represent
that I have read carefully and fully understand the terms of this Release and
acknowledge that I fully understand the Release that I am signing. I acknowledge
that I am signing this Release voluntarily and knowingly and that I have not
relied on any representations, promises or agreements of any kind made to me in
connection with my decision to accept the terms of this Release, other than
those set forth in this Release. I AGREE THAT ANY MODIFICATIONS, MATERIAL OR
OTHERWISE, MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL 21 CALENDAR DAY CONSIDERATION PERIOD. HAVING ELECTED TO EXECUTE THIS



--------------------------------------------------------------------------------

RELEASE, TO FULFILL THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS
CONTEMPLATED IN EXCHANGE, I FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTER INTO THIS RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE
OR MIGHT HAVE AGAINST THE COMPANY, INCLUDING UNDER THE ADEA.

I acknowledge that the ADEA gives me the right to revoke this Release within
seven (7) days after it is signed by me and by mailing or delivering a written
notice of revocation stating that “I hereby revoke my acceptance of the
agreement with                      dated                      “ to
                    , at                     , by means of certified mail,
return receipt requested or hand delivery, no later than the close of business
on the seventh day after the day on which I signed this agreement.

I further acknowledge that I will not receive any payments or benefits due to me
under the Agreement before the seven (7) day revocation period (the “Revocation
Period”) has passed and then, only if I have not revoked this Release. To the
extent I have executed this Release within less than twenty-one (21) days after
its delivery to me, I hereby acknowledge that my decision to execute this
Release prior to the expiration of such twenty-one (21) day period was entirely
voluntary.

Accepted and Agreed to this      day of             , 2014.

 

 

Witness:                    



--------------------------------------------------------------------------------

On     day of             , 2014, I,                     , was personally given
a copy of the General Release and Waiver of Claims dated             , pursuant
to that certain Separation Agreement dated             , 2014.

 

 

Date:                    